Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This action is responsive to remarks filed 1/4/2022.
Response to Amendment
2.	Claims 1, 7-8, 10, 16-17, 20 have been amended, 6 and 15 cancelled.
Response to Arguments
3.	Applicants arguments filed have been considered but are not persuasive.
	Applicant argues on pages 6-8 that the cited art of record does not teach
Wherein the recommending the second voice skill to the user, comprises:
acquiring user preference information when there are at least two second voice skills; and 19Attorney Docket No. 17991-000039-US 
determining, according to the user preference information, a target second voice skill from the at least two second voice skills, and recommending the target second voice skill to the user.
	Examiner respectfully disagrees.
	Van Os, the cited art of record, teaches 
Wherein the recommending the second voice skill to the user, comprises:
acquiring user preference information when there are at least two second voice skills (fig 22 – multiple voice skills; user preference data: para: 70 preference data; 82; 137; 185; 197; 210); and 19Attorney Docket No. 17991-000039-US 
210: recommendations, selecting similar content; based on personalized taste and recent activity).  
 Figure 22 teaches multiple second voice skills related to a first voice skill.  Paragraph 137 teaches user intent can be determined based on user preferences and 210 teaches
For example, interfaces can further include links to important functions and places, such as search links, purchase links, media links, and the like. In another example, interfaces can further include recommendations of what else to watch next based on currently playing content (e.g., selecting similar content). In yet another example, interfaces can further include recommendations of what else to watch next based on personalized taste and/or recent activity (e.g., selecting content based on user ratings, user-entered preferences, recently watched programs, etc.). 
Thus the reference teaches obtaining multiple second voice skills related to a first voice skill, and allowing for the recommendation of a voice skill based on user preference information.  Therefore the reference would be able to acquire a second voice skill based on user preference information.
	Therefore the claim, as currently recited, does not yet overcome the current rejection of record.

	The additional claims are also rejected based on arguments presented above and art rejections below.
Missing Oath
4.	Applicant’s attention is directed to the notice 7/31/2020 that the Office has not received a properly executed inventor’s oath for either of the named inventors. The application cannot be allowed without a properly executed oath. Applicant is encouraged to submit the oath early in prosecution in order to avoid lengthy delays should the application otherwise be found in condition for allowance.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1-3, 7-12, 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Os (2015/0382047).

Regarding claim 1 Van OS et al (2015/0382047) teaches A voice skill recommendation method (abstract: systems and processes; speech input for virtual assistant; user intent can be determined from speech input and virtual assistant can execute tasks; 188: query suggestions, related media content), comprising: 
acquiring a voice command of a user, wherein the voice command comprises an acquisition condition of a voice skill (abstract; fig 4E voice command with acquisition condition of a voice skill (instructions in command for obtaining other media); fig 10; fig 26 What else is Whitney Davidson in?; Find me other comedies with female leads; 192); 
acquiring, according to the acquisition condition, a second voice skill related to a first voice skill (fig 5, 6A,B, fig 21: What else is Blanche in?, fig 22 selectable video link, fig 26; acquiring related media component); 
wherein the first voice skill is a currently used voice skill or the voice skill contained in the voice command (fig 21, 22, 26 current media/context); and 
recommending the second voice skill to the user (fig 4E, 10, 21, 22, 26
fig 25; para: 6-9: speech input, user intent, display; 51-52; 188-192 
where Van Os teaches acquiring a voice command from a user that requests content related to currently utilized content and allows for retrieval and presentation); 

Wherein the recommending the second voice skill to the user, comprises:
acquiring user preference information when there are at least two second voice skills (fig 22 – multiple voice skills; user preference data: para: 70 preference data; 82; 137; 185; 197; 210); and 19Attorney Docket No. 17991-000039-US 
determining, according to the user preference information, a target second voice skill from the at least two second voice skills, and recommending the target second voice skill to the user (210: recommendations, selecting similar content; based on personalized taste and recent activity).  
 Figure 22 teaches multiple second voice skills related to a first voice skill.  Paragraph 137 teaches user intent can be determined based on user preferences and 210 
For example, interfaces can further include links to important functions and places, such as search links, purchase links, media links, and the like. In another example, interfaces can further include recommendations of what else to watch next based on currently playing content (e.g., selecting similar content). In yet another example, interfaces can further include recommendations of what else to watch next based on personalized taste and/or recent activity (e.g., selecting content based on user ratings, user-entered preferences, recently watched programs, etc.). 
Thus the reference teaches obtaining multiple second voice skills related to a first voice skill, and allowing for the recommendation of a voice skill based on user preference information.  Therefore the reference would be able to acquire a second voice skill based on user preference information.

Regarding claim 2 Van Os teaches The method according to claim 1, wherein the acquisition condition is to acquire a voice skill of the same type (fig 21, 22, 26; para: 188-192 – acquire other content with some similarity or relation).  


acquiring type information of the first voice skill (fig 18 content displayed; 21, 22, 26; para: 188-192); and 
acquiring, according to the acquisition condition, the second voice skill that has the same type information as that of the first voice skill (fig 21, 22, 26; para: 131-135 – using displayed content to interpret voice commands; 188 related media; 192).  


Regarding claim 7 Van Os teaches The method according to claim 1, wherein the acquiring user preference information, comprises: 
acquiring, according to a historical behavior log of the user acquired in advance, the user preference information (137 previous requests from the user; 185 viewing history of media content).  

Regarding claim 8 Van Os teaches The method according to claim 1, wherein recommending the second voice skill to the user, comprises: 
generating, according to the second voice skill, voice recommendation information, and playing the voice recommendation information (4; 54; 99); and 
enabling the second voice skill after receiving a start command for the second voice skill from the user (99; 101: voice commands, watch, playback – command for enabling second voice skill).  

Regarding claim 9 Van Os teaches The method according to claim 1, further comprising: 
displaying the second voice skill on a display unit (fig 6B selectable video link; fig 22); and 
receiving a selection operation command of the user for the second voice skill on the display unit, and enabling the second voice skill according to the selection operation command (fig 6B, 22; para 99; 101 – display, selecting, and playing second voice skill/media content).  

Regarding claim 10 Van Os teaches A voice skill recommendation apparatus, comprising: 
at least one processor; and 
a memory, communicatively connected to the at least one processor; 
wherein the memory stores instructions executable by the at least one processor, and the instructions are executed by the at least one processor to cause the at least one processor to (fig 1, 2 memory, processor): 
acquire a voice command of a user, wherein the voice command comprises an acquisition condition of a voice skill; 
acquire, according to the acquisition condition, a second voice skill related to a first voice skill; 
wherein the first voice skill is a currently used voice skill or the voice skill contained in the voice command; and 

wherein the instructions are executed by the at least one processor to cause the at least one processor to: 
acquire user preference information when there are at least two second voice skills; and 
determine, according to the user preference information, a target second voice skill from the at least two second voice skills, and recommend the target second voice skill to the user. 
Recites limitations similar to claim 1 and is rejected for similar rationale and reasoning. 

Claim 11 recites limitations similar to claim 2 and is rejected for similar rationale and reasoning.
Claim 12 recites limitations similar to claim 3 and is rejected for similar rationale and reasoning.
Claim 16 recites limitations similar to claim 7 and is rejected for similar rationale and reasoning.
Claim 17 recites limitations similar to claim 8 and is rejected for similar rationale and reasoning.
Claim 18 recites limitations similar to claim 9 and is rejected for similar rationale and reasoning.


Recites limitations similar to claim 1 and is rejected for similar rationale and reasoning.

Regarding claim 20 Van Os teaches A voice skill recommendation method, comprising: 
acquiring an acquisition command for a voice skill of a user; 
acquiring, according to the acquisition command for the voice skill, a target voice skill; and 
recommending the target voice skill to the user
wherein the recommending the target voice skill to the user, comprises: 
acquiring user preference information when there are at least two target voice skills; and 
determining, according to the user preference information, a target voice skill from the at least two target voice skills, and recommending the determined target voice skill to the user.
Recites limitations similar to claim 1 and is rejected for similar rationale and reasoning.

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 4-5, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Van Os in view of Babu et al (2017/0085678).

Regarding claim 4 Van Os teaches The method according to claim 1, wherein the acquisition condition is to acquire a voice skill having the same type (fig 21, 22, 26; para: 188-192 – obtaining other media content that is related or has some similarity), where the reference teaches metadata that consists of information for various entities and can be mapped and connected.  Van Os also teaches where any type of media content can be included (103; 69; 200). 
Van Os does not specifically teach where Babu teaches The method according to claim 1, wherein the acquisition condition is to acquire a voice skill having the same developer (abstract; 37: recommended applications; recommendation module recommends additional games similar to candy crush saga application, for example games by the same developer).
Babu teaches stored data that also includes developer information, to allow a user to search and find content with a same developer.


Regarding claim 5 Babu teaches The method according to claim 4, wherein the acquiring, according to the acquisition condition, a second voice skill related to a first voice skill, comprises: 
acquiring developer information of the first voice skill (abstract; 37); and 
acquiring, according to the acquisition condition, the second voice skill that has the same developer information as that of the first voice skill (abstract; 37).  
Rejected for similar rationale and reasoning as claim 4.

Claims 13-14 recite limitations similar to claims 4-5 and are rejected for similar rationale and reasoning.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN A ROBERTS whose telephone number is (571)270-7541.  The examiner can normally be reached Monday-Friday 9-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on 571-272-7516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/SHAUN ROBERTS/
Primary Examiner, Art Unit 2655